UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 25, 2011 HERITAGE-CRYSTAL CLEAN, INC. (Exact name of registrant as specified in its charter) Delaware 001-33987 26-0351454 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2175 Point Boulevard Suite 375 Elgin, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (847) 836-5670 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 19, 2011, at a specialmeeting of stockholders of Heritage-Crystal Clean, Inc. (the "Company"), the stockholders of the Company, upon the recommendation of the Company's Board of Directors, approved an amendment to the Company’s Amended and Restated Certificate of Incorporation to increase the number of shares of common stock authorized from 18,000,000 to 22,000,000.As a result of this stockholder approval, the Company filed a Certificate of Amendment of the Amended and Restated Certificate of Incorporation with the Secretary of State of the State of Delaware on October 25, 2011.A copy of the Certificate of Amendment of the Amended and Restated Certificate of Incorporation is filed as Exhibit 3.1(2) to this Form 8-K and incorporated herein by reference. Item9.01 Financial Statements and Exhibits Exhibit Number Description Exhibit 3.1(2) Certificate of Amendment to Amended and Restated Certificate of Incorporation as filed with the Secretary of State of the State of Delaware on October 25, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. HERITAGE-CRYSTAL CLEAN, INC. Date: October 27, 2011 By: /s/ Gregory Ray Title: Gregory Ray, Chief Financial Officer, Vice President, Business Management and Secretary
